Citation Nr: 1143716	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, characterized by acid reflux.  

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for residuals of a scar, status post surgery for oral dysplasia of the left side of the tongue.

4.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for Raynaud's syndrome of the hands.

5.  Entitlement to an initial compensable disability evaluation (rating) for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 2004 to July 2005, in addition to service in the Reserves.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions mailed in June 2006 and June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, granted service connection for residuals of a scar, status post surgery for oral dysplasia of the left tongue, initially evaluated as 10 percent disabling; granted service connection for bilateral hearing loss, evaluated as zero (0) percent disabling; granted service connection for Raynaud's syndrome of the bilateral hand, initially evaluated as 10 percent disabling; denied service connection for a digestive disorder, claimed as an acid reflux disorder; and denied service connection for a left foot disorder.  The Veteran disagreed and perfected his appeal.

The Veteran had requested a travel board hearing to be held at the RO; however in September 2010 the Veteran waived his request for a hearing and submitted a statement with additional medical evidence.  In the May 2011 Appellant's Brief, the Veteran's representative waived RO review of this evidence.    

The issues of entitlement to service connection for mouth cancer, a bilateral elbows disorder, a carpal tunnel disorder and a right shoulder disorder has been raised by the record (see September 2010 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran sustained a digestive disease or injury during service, and experienced chronic symptomatology of a digestive disorder during service.  

2.  The Veteran experienced continuous symptoms of a digestive disorder since service separation.

3.  The current digestive disorder, characterized by acid reflux, is related to service. 

4.  A left foot disorder, characterized as status post excision of the medial sesamoid of the left foot, was not noted at the time of service entrance. 

5.  Clear and unmistakable evidence demonstrates that the left foot disorder, characterized as status post excision of the medial sesamoid of the left foot, existed at the time of the Veteran's start of active service.   

6.  Clear and unmistakable evidence demonstrates that the Veteran's pre-existing left foot disorder did not permanently increase in severity during active service. 

7.  For the entire initial rating period the Veteran's tongue scar has been painful, did not result in speech impairment, and did not otherwise cause any limitation of function.   

8.  For the entire initial rating period, the Veteran's Raynaud's syndrome was productive of symptoms that sufficiently manifested characteristic attacks occurring one to three times a week.

9.  For the entire initial rating period audiometric testing has revealed, at worst, average puretone threshold of 48.75 and 80 percent speech recognition in the right ear, and, at worst, average puretone threshold of 41.25 and 84 percent speech recognition in the left ear

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a digestive disorder, characterized by acid reflux, have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A left foot disorder, characterized as status post excision of the medial sesamoid of the left foot, clearly and unmistakably existed prior to entry into service.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011). 

3.  A left foot disorder, characterized as status post excision of the medial sesamoid of the left foot, clearly and unmistakably was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).  

4.  The criteria for an initial evaluation in excess of 10 percent for residuals of a scar, status post surgery for oral dysplasia of the tongue, have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7202, 7803, 7804, 7805 (as in effect prior to October 23, 2008 as appropriate) (2011).  

5.  The criteria for an initial evaluation in excess of 10 percent for Raynaud's syndrome of the bilateral hands have not been met for any period of the initial rating appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7117 (2011).

6.  The criteria for a compensable rating for bilateral hearing loss have not been met for any period of initial rating appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In August 2005, April 2006, and January 2007, the RO provided the Veteran pre-adjudication notice respectively on the claims for service connection for a digestive disorder, claimed as an acid reflux disorder, a left foot disorder, scarring on his tongue, bilateral hearing loss, and Raynaud's syndrome, in addition to other claimed disorders.  This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  The January 2007 letter also provided appropriate notice regarding disability ratings and effective dates was provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, and private treatment records as submitted by the Veteran are on file.  
38 U.S.C.A. § 5103A(c).  The Veteran reported other private treatment and submitted various VA Forms 21-4142's for medical history dating to 1995.  Upon a complete review of the claims file and the Veteran's own statements and the statement in September 2006 from Dr. G., the Board finds that these private treatment records pertain to multiple occurrences of oral cancers and for surgeries for which the Veteran is not service connected; therefore, they are not relevant and the Board will not remand to obtain them.  As well, while the Veteran listed very generally other primary care VA treatment (December 2006 statement), in no statement in which he discussed his left foot disorder (see February 2007 statement) did he mention actually receiving treatment for that left foot disorder; therefore, the Board will not remand to obtain these records, as they are not facially relevant to the issues on appeal.

The Veteran was afforded a fee-based VA general medical examination in January 2006.  He was afforded a fee-based VA audiology examination with regard to his bilateral hearing in June 2006.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.

The Veteran was not afforded an examination pertaining to the claimed acid reflux disorder.  As the Board has granted service connection for this disability, the question of whether a VA examination is needed to decide the claim is moot.

The Veteran was not afforded an examination pertaining to the claimed left foot disorder.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the weight of the evidence demonstrates no in-service left foot injury, disease, or event, or evidence of chronic manifestations of symptoms of a left foot disorder, any requests for treatment, or any evidence of worsening of the claimed left foot disorder, a remand for a VA examination is not necessary to decide this claim and would unduly delay resolution.  The complete claims file contains the Veteran's active duty treatment reports and many, prior years of reserve service treatment reports that included numerous Reports of Physical Examinations, a post-deployment health assessment and post-service private and VA treatment reports.  Other than the October 2004 retention examination Report of Physical Assessment, not one medical treatment report, despite several complete evaluations that considered all the systems, contains a finding of a current left foot disorder, or that a pre-existing disorder had been permanently worsened.  See Kahana v. Shinseki, No. 09-3525, slip op. at 14-15 (U.S. Vet. App. June 15, 2011) (VA may use silence in the service treatment records as evidence contradictory to the Veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board finds that the competent medical evidence of record is sufficient to make a decision on the claim. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  In this regard, the Board notes that the Veteran submitted a statement in September 2011 in which he not only did not assert that his service-connected disabilities have become worse, he did not refer to their severity at all.  The statement does not assert any worsening of any specific symptom, finding, manifestation, or limitation associated with the service-connected disabilities at issue.  That the Veteran believes his service-connected disabilities are worse than currently evaluated is well established in the record.  As such, the statement does not in fact constitute evidence of worsening since the last VA examinations.  See VAOPGCPREC 11-95; see also Palczewski v. Nicholson, 
21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Instead, a reexamination is required when "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. 
§ 3.327(a) (2011). 

Moreover, service connection for bilateral hearing loss, Raynaud's syndrome, and the residuals of a scar, status post surgery for oral dysplasia of the tongue, have been established and an initial rating for the disabilities has been assigned.  Thus, the Veteran has been awarded the benefits sought (service connection), and such claims have been substantiated.  See Dingess, 19 Vet. App. at 490-491.  As such, the Board otherwise concludes that all relevant evidence necessary to decide the issues on appeal have been identified and obtained, to the extent possible.  The Veteran was afforded sufficient VA examinations in January 2006 and June 2006 to assess their current severity and in his most recent September 2010 statement, the Veteran did not report a material change in the severity of the service-connected disabilities.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist have been fulfilled with respect to the issues on appeal.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr  ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Service Connection for a Digestive Disorder

The Veteran contends that that he began to experience the symptoms of acid reflux while on deployment.  He asserted that  he only mentioned this concern in a hallway conversation to another service clinician, who in turn prescribed Lansoprazole for him at the pharmacy at their deployed location.  Further, he asserts that this disorder has continued since then.  

Having considered all the evidence of record in light of the laws and regulations noted above, the Board finds that the evidence for and against the claim for direct service connection for a digestive disorder, characterized by acid reflux, is at least in relative equipoise.  The Board first finds that the weight of the evidence demonstrates that the current digestive disorder, characterized by acid reflux, began during service.  A review of service treatment records finds only an order for the medication Lansoprazole (Prevacid), dated in May 2005, for the pharmacy in Kosovo.  Though the copy of the pharmacy order submitted by the Veteran indicated it was withdrawn by the end of May 2005, a June 2005 service evaluation after the Veteran returned to the United States listed this medication as active and that it had last been filled in May 2005.  

The Veteran is certainly competent to report that he experienced acid reflux symptoms during service and that he conversed with another clinician who prescribed medication, without a formal evaluation.  The Board finds that the Veteran is a credible witness in this regard, as his account of experiencing chronic symptoms and seeking the medical advice of another clinician, albeit in the hallway of a clinic, in particular in his actions of continuing to take the Lansoprazole upon his return to the United States from deployment for his symptoms, is internally consistent, consistent with objective records, and plausible.  Therefore, the Board finds that the Veteran incurred a digestive disorder in active service and experienced chronic symptoms in service of a digestive disorder.   

The Board finds that the evidence is also in equipoise on the question of whether the Veteran experienced continuous symptoms of a digestive disorder post-service.  
The Veteran initiated treatment at VA two months after service in September 2005; however there is no mention of a digestive disorder characterized by acid reflux.  A December 2005 private evaluation by Dr. M noted that the Veteran developed heartburn in the "recent past", to which the Dr. M referred to a prescription of Aciphex by another private physician the week prior.  Dr. M then assessed characteristic signs of reflux laryngitis and recommended the Veteran continue using a proton inhibitor every day.  There was no mention of a complaint of acid reflux while deployed months earlier.  The fee-based January 2006 VA general examination, likewise, included no complaints of an acid reflux disorder or a report to taking medication for that symptoms since deployment in 2005.  Yet a private June 2006 evaluation noted the Veteran was taking a proton inhibitor every morning for acid reflux and that he was doing great.  A later March 2008 private evaluation also noted the Veteran was taking AcipHex for acid reflux.  See March 2007 (acid reflux, stable); June 2009 (takes Prilosec).

While there is a current diagnosis of an acid reflux disorder, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current acid reflux disorder was incurred in service.  While the Veteran complained informally to another service clinician about acid reflux symptoms, there remained no request for treatment or written assessment of the disorder, though a pharmacy report indicated Lansoprazole was an active medication in June 2005, close to the end of the Veteran's active service, while the Veteran had sought out evaluations for other disorders.  While the Veteran has stated he has continued to experience symptoms of acid reflux, no such report was found on the September 2005 initial VA evaluation when the Veteran reinitiated care at that facility.  While a December 2005 private evaluation noted the Veteran had developed heartburn in the "recent past", the private clinician also referred to another private physician who had prescribed medication one week prior.  

In this particular case, the fact that essentially the same symptom of acid reflux reported in service is present currently, that the Veteran has related his observations of experiencing the same symptoms since service, and that the Veteran is competent to report those observations is sufficient to place in equipoise the fact of whether the Veteran's current digestive disorder, characterized as an acid reflux disorder, is etiologically related to service.  See 38 C.F.R. § 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's digestive disorder, currently assessed as an acid reflux disorder, began in service and is etiologically related to service, so that service connection for a digestive disorder is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Foot Disorder

The Veteran has claimed that his left foot disorder, which he referred to only as a "left foot" disorder, was aggravated by his active service.  He asserts that he experienced pain while running as part of the service's required physical training and walking while on the deployment.  See February 2007 statement.

A review of the service treatment records fails to find any examination of the Veteran upon his start of the July 2004 deployment to Kosovo.  Therefore, upon entry into service, no abnormality of the left foot was noted. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. 
§ 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted." 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-2003. 

The Veteran entered active service in July 2004.  There is no entrance examination, as it were, of record.  As such, he is entitled to the presumption of sound condition, and clear and unmistakable evidence is required to demonstrate both that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

In this Veteran's case, after a review of all the evidence of record, lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the left foot disorder, status post excision of medial sesamoid of the left foot, pre-existed active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In this regard, the STRs include the Veteran's reserve Reports of Physical Examination in the years prior to the July 2005 active service for deployment to Kosovo.  Specifically in February 2001, for the Report of Physical Examination, prepared as part of a fifth year physical, the Veteran's feet were not found clinically normal.  The service examiner noted that the Veteran was status post left foot surgery.  This status was also listed in the section for summary of defects.  On the February 2001 Report of Medical History, the Veteran reported he was status post excision medial sesamoid of the left foot.  The service clinician included this disorder in the concluding section for elaboration of pertinent data.  

As well, the Veteran himself has repeatedly referred to this disorder as existing prior to the active service that began in July 2004, and in no statement did the Veteran report any particular injury while on active service.  The Veteran's September 2006 claim, seeking service connection for the left foot disorder, specifically described the disorder as having been "aggravated" which the Board observes is a conclusion or a legal theory of service connection, not a symptom, and is premised upon the fact of preexisting disability.  As well, the Veteran's February 2007 statement described his left foot as a "problem" before deployment, but that he reported that he passed every running test in preparation of deployment. 

As noted, after a review of all the evidence of record, lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's left foot disorder, status post excision of medial sesamoid of the left foot, pre-existed active service.  In making its finding that the Veteran's left foot disorder clearly and unmistakably preexisted service, the Board relied on the Veteran's multiple lay statements during his reserve service in the years prior to the period of active service reporting a pre-existing disorder, the assessments of his feet being clinically abnormal as determined by reserve clinicians in 2001, the Veteran's history of a preexisting foot disorder, the absence of any foot injury in service, and the Veteran's assertion only of an aggravation theory of service connection.

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's preexisting left foot disorder did not permanently increase in severity during service, that is, was not aggravated by service.  A complete review of the service treatment records finds absolutely no injury or even complaints or requests for treatment for any aspect of the left foot, though the Veteran sought medical treatment for other disorders.  A permanent worsening of the preexisting left foot disorder was not demonstrated.  Rather, the record reflects that the Veteran underwent another fifth year examination in October 2004.  That October 2004 Report of Medical Examination reached no clinical assessment of the feet, which were indicated to have been "not examined" (NE).  The examiner did indicate that the Veteran had mild pes planus (flat feet) that was symptomatic while running.  In contrast to the Veteran's February 2007 statement in which he reported getting a waiver from the APFT's because of the pain he experienced running, the service examiner noted that, at his age, the Veteran was no longer obliged to participate in any APFT's (Army Physical Training Test), and so no waiver was necessary.  Indeed, the service examiner recommended other exercises that he could perform.  

Reviewing the October 2004 Report of Medical History, the Board notes the Veteran indicated in the negative for the query have-you-ever-had-or-do-you-have-now: impaired use of feet; any foot surgery including arthroscopy or the use of a scope to any bone or joint; bone, joint or other deformity; and broken bone(s) (cracked or fractured).  In addition, the Veteran responded in the positive for foot pain.  No service treatment report through the conclusion of the active service included any complaint about the left foot, and the May 2005 Post-Deployment Health Assessment did not include any complaints or reports about the left foot.

The Board acknowledges the Veteran's report of experiencing pain in his left foot; however, in no statement did the Veteran allege experiencing an in-service injury or trauma, and in no statement did the Veteran report how his left foot had become permanently worsened, or even what his symptoms were in service.  Such temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

On the question of aggravation, the Board observes that Veteran's post-service treatment reports are silent regarding any complaints, reports, or requests for treatment for the left foot, though again he sought treatment for other disorders and disabilities.  This failure to complain about the left foot disorder after service is evidence that the pre-existing status post excision of the medical sesamoid did not permanently worsen in service.  In September 2005, a few months after separation from service, the Veteran initiated VA treatment.  There was no history of any left foot disorder or any complaint pertaining to a left foot disorder, and the evaluating clinician noted upon review of the musculoskeletal system that the Veteran had full range of motion in all extremities with no swelling.  The January 2006 fee-based VA general examination report noted only that the Veteran's musculoskeletal system was within normal limits.  Once again, there was no mention of any left foot disorder.  Private treatment reports are of record through 2010, and not one contains a report of a complaint or treatment of a left foot disorder.  The absence of medical complaints of the left foot disorder for such a prolonged period is an additional factor that weighs against a finding that the Veteran's preexisting mild pes planus of the left foot was aggravated by service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For these reasons, and based on all the evidence of record, the Board finds that the Veteran's left foot disorder, identified by the Veteran as a status post excision of medial sesamoid disorder, clearly and unmistakably preexisted service, and clearly and unmistakably was not aggravated by active military service.  The Board is aware of the burden on VA to demonstrate, by clear and unmistakable evidence, that the preexisting disability was not aggravated by service.  The evidence in this case meets this high standard.  As the standard is clear and unmistakable evidence on VA to rebut the presumption of sound condition at service entrance, a burden which has been met for the reasons explained, the rule of resolving reasonable doubt in the Veteran's favor is not applicable in this case. 

Legal Criteria for Evaluations

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. 
Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of Scar, S/P Surgery for Oral Dysplasia of the Left Tongue

At the onset, the Board observes that the Veteran is service connected for a scar in his mouth, as he himself articulated in his September 2006 notice of disagreement.  The Board has thoroughly reviewed the original June 2006 rating decision which granted service connection for the residuals of a scar, following the October 2004 surgery at Walter Reed Army Hospital.  Despite numerous statements by both the Veteran and his representative to the contrary, in particular the May 2011 representative's Appellant's brief, the Board finds that currently the Veteran is not service-connected for the residuals of oral cancer, tongue cancer, or the residuals of any form of cancer.  In June 2006 he was granted service connection only for the residuals of a scar on the tongue, in his mouth, following the 2004 surgery.

The Veteran's residuals of a scar, status post surgery for oral dysplasia of the left tongue, has been rated as 10 percent disabling under Diagnostic Codes 7202-7804 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). 

A 10 percent evaluation may be for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Superficial scars that are painful on examination merit a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Scars may also be rated on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008). 

The Board notes that the criteria for rating scars were further revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed in August 2005, prior to the revision in October 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708  ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008"). 

A 100 percent evaluation may be assigned for loss of whole or part of tongue with inability to communicate by speech.  With loss of one-half or more, a 60 percent evaluation may be assigned.  A 30 percent evaluation is assignable with marked speech impairment.  38 C.F.R. § 4.114, Diagnostic Code 7202 (2011). 

The Veteran asserts a higher rating than 10 percent is warranted for the residuals of a scar.  He has contended that his service-connected disability should be evaluated as the loss of a portion of his tongue, or a deformity of his tongue, and that he has experienced difficulty speaking and loss of sensation and loss of ability to gauge temperatures.  See September 2006 statement.

In November 2004, during service, the Veteran underwent surgery in the service hospital Walter Reed Army Medical Center to remove a left lateral lesion that was close to the tongue's base.  Pathology reports found the lesion to have no malignancy.  Also of record is the November 2004 Anesthesia Preoperative Evaluation, prepared a few days before the November 2004 surgery, which noted the Veteran himself reported that his left tongue had decreased mobility from a "previous" surgery.  The Board observes that the November 2004 operative report, which is of record, noted that the Veteran had had a history of left lateral oral tongue squamous cell carcinoma and was, as of the time of the in-service surgery, already status post wide local excision with primary closure of that lesion "at an outside facility some time ago."  The Board observes, again, that the Veteran is not service connected for any tongue carcinoma, or for a "wide excision" at an outside (non-service) facility that occurred "some time ago."  A later November 2004 report noted he was healing well.  See also June 2005 service treatment record.

A September 2005 VA treatment report noted the Veteran had initiated care at that facility.  He reported pain in his tongue which the VA clinician attributed to his recent oral surgery.  

The January 2006 fee-based VA examination report found that the Veteran remained very sensitive in the surgery site with continuing pain along the border of the tongue.  The fee-based VA examiner found objectively scarring and noted the subjective reports of mouth pain.  The fee-based examiner listed the measurement of the scar on the tongue as 3 cm by 4 cm.

In particular, the Veteran submitted a September 2006 statement describing his symptoms following surgery for cancer.  He described constant pain which he attributed to lingual nerve, pain from the floor of his mouth, and the loss of tissue that made mastication difficult.  The Board acknowledges the Veteran is a Dentist and certainly may speak with authority as to difficulty masticating and the condition of his own tongue; however, he accompanied this statement with a statement from another private physician who attributed these very symptoms to a history of oral cancer, cancer surgeries, and scarring that the Veteran has undergone "over the years", in particular two "major oral surgeries" "over the years", the second having been performed at UCSF (University of San Francisco).  See September 2006 statement by Dr. G.  As the Veteran is not service-connected for these symptoms, these surgeries from "over the years" or for oral cancer, these symptoms will not be considered in the evaluation of the rating for the disability for which the Veteran is actually service connected, the residuals of a scar on his tongue.  See, e.g., Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2011).

A private December 2005 mouth examination noted the Veteran's voice was clear.  A June 2006 private examination by Dr. M noted the scar looked soft and healthy.  Another June 2007 private evaluation noted tongue was soft and the tongue was healed.  In October 2007, Dr. M. found the base of the tongue and vocal cords normal.  Private treatment reports of record through 2010, which include a finding of cancer on the tip of the Veteran's tongue, which is also not service connected, make no mention of any difficulty to speak. 

The January 2006 fee-based VA examination showed the Veteran reported pain and that there was scarring.  No treatment report of record included a finding of speech impairment, let alone attributed it to the November 2004 surgery that removed a lesion, found to have no malignancy, from the left side of the Veteran's tongue.  Thus, the Board finds that an evaluation under Diagnostic Code 7202 is not appropriate in this case as marked speech impairment has not been demonstrated. 

As the Veteran does have a scar on his tongue following the procedure at Walter Reed Army Medical Center in November 2004, and as he has reported experiencing pain, the 10 percent disability evaluation remains appropriate for the entire initial rating period.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  That rating is the maximum allowed under DC 7804 (2008).

DC 7805 provides that other scars are rated on limitation of function of the affected part.  However, no examiner or clinician has indicated that there was any limitation of function secondary to the Veteran's service-connected scar that resulted from the 2004 surgery performed at Walter Reed Army Medical Center.  The Board also finds that the scar itself does not cause any other disabling effects to warrant a separate rating, as indicated under Diagnostic Code 7805. 

For these reasons, the Board finds that the weight of the evidence is against a finding that the criteria in excess of 10 percent for residuals of a scar, status post surgery for oral dysplasia of the left tongue, have been met for any period.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher initial rating in excess of 10 percent for the entire rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Disability Evaluation for Raynaud's Syndrome of the Bilateral Hands

The Veteran's Raynaud's syndrome of the bilateral hands has been initially assigned a 10 percent disability evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7117.  The RO had determined that a pre-existing disorder had been permanently worsened by the Veteran's active duty tour in Kosovo.  Under DC 7117, a 10 percent disability evaluation is contemplated for characteristic attacks occurring one to three times a week.  A 20 percent disability evaluation is assigned when there are characteristic attacks occurring four to six times a week, and a 40 percent disability evaluation is warranted for characteristic attacks occurring at least daily.  A 60 percent disability evaluation is contemplated when there are two or more digital ulcers and a history of characteristic attacks.  A 100 percent disability evaluation is warranted for two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose or ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

The Veteran contends that his  Raynaud's syndrome is more severe that initially evaluated.  

The Board finds that the 10 percent disability evaluation is appropriate and an increased evaluation is denied.  The Board finds that for the entire initial rating period, the Veteran's Raynaud's syndrome was productive of symptoms that sufficiently manifested characteristic attacks occurring one to three times a week.

The Veteran sought medical treatment in January 2005while deployed to Kosovo for decreased hand tolerance to coldness.  The service clinician noted both hands were cool to the touch and capillary refill was approximately 5 seconds in the right hand and approximately 8 seconds in the left.  The clinician assessed a vascular disease of both hands.  Other than to note that the Veteran's two-year history of hands becoming cold and tingling became worse since October 2004, there was no frequency for such episodes given.   Raynaud's syndrome was assessed in February 2005.  On a May 2005 post-deployment health assessment, the Veteran answered in the negative to the query whether he experienced numbness and tingling in the hands.

Following his return from the Kosovo deployment to California, the Veteran was afforded a fee-based VA general medical examination in January 2006.  The Board observes that the Veteran reported he had erythromelalgia from which he suffered episodes up to five times per day; however the Veteran has not been service-connected for this disorder.  He did report to the fee-based examiner that he experienced the episodes of the now service-connected Raynaud's syndrome as often as once a day, with his left hand being worse than the right, which resulted in the functional impairment of his hands being less flexible.  The Veteran also reported that he had not lost any time from his work.  

Private treatment records contain references to the Veteran's having Raynaud's syndrome; however, no private treatment record discusses its severity or frequency of episodes.  Indeed, no private treatment record contains even a complaint about the disorder.  Private treatment records submitted by the Veteran in 2010 following his waiver of a hearing were entirely regarding his then current treatment for carpal tunnel syndrome, for which at present, he is not service connected.  Even these extensive records that pertained to the Veteran's experiences with his hands contain no complaints or reports about the Raynaud's syndrome.

A lay statement dated August 2010 is of record from a friend of the Veteran.   While the affiant noted the conditions of the bilateral hands while the Veteran was deployed to Kosovo, and that these conditions have continued to the present, the Board observes that as the Veteran is already service connected for Raynaud's syndrome.  These statements as to the Veteran continuing to experience symptoms of Raynaud's are not relevant to the issue of the disability's severity.  The lay statement does not include any statement regarding the frequency of the episodes.  As such, this statement has little probative value.

Based on the foregoing, the Veteran's symptoms for the entire initial period on appeal most nearly approximate the criteria for a 10 percent evaluation.  Separate ratings for each hand are not appropriate as the Note following DC 7117 provides that the disease is to be evaluated as a whole, regardless of the number of extremities involved.  While the Veteran reported to the fee-based VA examiner in January 2006 that he experienced an episode per day of Raynaud's syndrome, which would appear to met the criteria for a 40 percent disability evaluation, the Board finds this subjective report outweighed by the utter silence regarding episodes of Raynaud's syndrome over subsequent years of objective private treatment reports that are of record while the Veteran reported other symptoms, but not the frequency of the episodes of Raynaud's, and reported difficulty with his hands and sought medical treatment for his hands, complaining of carpal tunnel syndrome, as well as by the Veteran's own report to the same January 2006 examiner that he had not lost any time from work.  See Kahana.  As the Veteran's subjective reports of frequency differ so much from objective medical treatment reports, the Board finds his subjective reports to be not credible.

Therefore the Board has no reason to infer that these attacks occurred more frequently than that which meets the minimum criteria for a 10 percent disability evaluation.  Certainly, there is not credible evidence of attacks that occur four to six times a week or every day, as such symptoms would approximate the criteria for a 20 percent disability evaluation and a 40 percent disability evaluation.  Therefore, the Board finds that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for Raynaud's syndrome during the entire initial rating period.  See 38 U.S.C.A. § 5107(b) ; 38C.F.R. §§ 4.3, 4.7. 
 
Evaluation for Bilateral Hearing Loss

The Veteran has challenged the initial noncompensable (0 percent) disability rating assigned to his service-connected bilateral hearing loss.  He reported difficulty while communicating, in particular with women or children and with background noise. 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz , divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 (2011), the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz  is 30 decibels or less and the threshold at 2000 Hertz  is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

After a review of all the evidence in this Veteran's appeal, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial disability rating in excess of 0 percent for any period.  For the initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 48.75 and 80 percent speech recognition in the right ear, and, at worst, average puretone threshold of 41.25 and 84 percent speech recognition in the left ear.  For the entire initial rating period during the pendency of the appeal, the service-connected hearing was at worst Level III hearing acuity in the right ear and Level II hearing acuity in the left ear, which results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85.  The Board also found no exceptional pattern of hearing loss impairment.

While in service, the Veteran's hearing acuity was tested in October 2004.  Hearing loss was noted as the audiogram found puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 25, 40, and 55 decibels, respectively, with an average puretone threshold of 33.75 decibels.  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 20, 45, and 55 decibels, respectively, with an average puretone threshold of 35 decibels.  Speech recognition scores were not provided.

In June 2006, the Veteran was afforded a fee-based VA audiology examination at which pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
65
70
LEFT
15
20
35
50
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  The Veteran had reported difficulty communicating, in particular with women and children and in situations with background noise.  He also reported loud noise during his practice as a dentist and while traveling in military aircraft.  The fee-based examiner assessed bilateral sensorineurial hearing loss.

Using Table VI, applying the results from the June 2006 fee-based VA audiological examination, the hearing impairment is Level III in the right ear and Level II in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  The Board observes that, even when it applies the in-service October 2004 audiogram results of 34 decibels in the right ear and 35 decibels in the left ear, combined with the later June 2006 fee-based VA examination speech recognition ability of 80 percent in the right ear and 84 percent in the left ear to Table VI, the hearing impairment is still Level III in the right ear and Level II in the left ear, which results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  

The VA audiology examination reports of record show that for the entire period of initial rating appeal the Veteran has, at worst, Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss for any period.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

The Board acknowledges what appears to be a Scribner's error in the Statement of the Case which listed the issue of an appeal seeking an increased disability evaluation for the bilateral hearing loss disability as one seeking an initial evaluation in excess of 10 percent.  The Board finds the rating as articulated in the original June 2006 rating decision to be the correct one, in that the Veteran was granted service connection for bilateral hearing loss, on the basis of a pre-existing disorder having been permanently aggravated by service, which was found to be zero (0) percent (noncompensable) disabling.  

For these reasons, the Board finds that the claim for a higher (compensable) initial rating for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher (compensable) initial rating for the entire initial rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether a referral for an extraschedular evaluation would have been warranted for the Veteran's service connected disabilities of the residuals of a scar, status post surgery for oral dysplasia on the left side of the tongue, Raynaud's syndrome of both hands, and bilateral hearing loss.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of a scar on the tongue disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provided for a disability rating based on a scar that is reportedly painful and tender, which is 10 percent, the maximum allowed.  These symptoms are part of the schedular rating criteria.  The Veteran's subjective reports of difficulty speaking were not supported by objective medical reports that noted his speech was clear and the scar was soft and healed.  

As well, the Board finds that the symptomatology and impairment caused by the Veteran's Raynaud's syndrome is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7117, specifically provides for a disability rating based upon the frequency of the episode's of Raynaud's syndrome in the course of a week.  The Veteran's experience of Raynaud's has been evaluated as sufficiently approximating one to three episodes per week.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's residuals of a scar, status post surgery for oral dysplasia of the tongue, and for Raynaud's syndrome of the bilateral hands.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disabilities, the Board is not required to remand this case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the Veteran reported no loss of time from work to the January 2006 fee-based VA examiner and indeed, 2009 reports noted he was employed fulltime in an administrative capacity.  In the absence of exceptional factors associated with residuals of a scar and Raynaud's syndrome, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Finally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the fee-based June 2006 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, by noting that the Veteran's situation of greatest difficulty was understanding a speaker, especially a female or child when there are background noises.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has not submitted any statements to the effect that his bilateral hearing loss has caused any effect on his occupational functioning or daily activities aside from the comments made to the VA examiners.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided 

by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun at 115-16.  

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty in understanding a speaker when there is background noise, which is associated with the service connected hearing loss.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  

Finally, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  A private medical evaluation dated in June 2009 noted the Veteran was in full work status and a July 2009 private treatment report noted that he was employed by the state prison system in an administrative capacity and had 

basically retired from private practice.  In the instant case, the holding of Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by his service-connected disabilities.   


ORDER

Service connection for a digestive disorder, characterized by acid reflux, is granted.

Service connection for a left foot disorder is denied.

An initial evaluation in excess of 10 percent for residuals of a scar, status post surgery for oral dysplasia of the tongue, is denied.

An initial evaluation in excess of 10 percent for Raynaud's syndrome of the bilateral hands is denied.

For the entire initial rating period a higher (compensable) initial rating for bilateral hearing loss is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


